133 F.3d 923
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Evelyn E. RICE;  Robert Hohlt, Appellants, Lesley BOROVICKA,Cheryl Holland;  Katie Broyles;  Ann Deaton;  Health Care,Inc.;  Shirley Harrison;  Mark Anderson;  Diane Webb;Kathie Godsey;  Gregory A. Vadner, Director, Division ofAging, Appellees.
No. 97-2446.
United States Court of Appeals, Eighth Circuit.
Dec. 18, 1997.

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Plaintiffs appeal from a final order entered by the District Court1 dismissing their complaint.  For reversal, plaintiffs argue principally that the court misapplied the Rooker-Feldman doctrine and the Colorado River abstention doctrine.  Having reviewed the case, we conclude the District Court committed no error of law, nor did it abuse its discretion.  For the reasons stated in the District Court's memorandum and order, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable E. Richard Webber, United States District Judge for the Eastern District of Missouri